DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 18-20, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US Patent Publication No. 2019/0043917; hereinafter Hughes).
With reference to claim 1, Hughes discloses a redundant pixel layout (400, 500) for a display (see paragraph 94; Figs. 3-5), comprising: 
a display substrate (408/508) (see paragraph 90; Figs. 4-5); and
an array of pixels (300/404/504) disposed on or over the display substrate (408/508) (see paragraph 90; Figs. 4-5), each pixel (404/504) comprising 
a first subpixel (302a/506) comprising a first subpixel controller (in teaching p and n electrodes of each of emitter (302a/506); see paragraph 87, 94; Figs. 2-3, 5) a first light emitter (302a/506) electrically connected to a first-light-emitter wire (410) (in teaching wires (410) connect to the p and n electrodes; see paragraph 90), the first light emitter (302a/506) controlled by the first subpixel controller at least through the first-light-emitter wire (410) (see paragraph 90; Figs. 4-5),
a second subpixel (302b/506; adjacent emitter of pixel (300/504); see paragraph 87, 94; Figs. 3, 5) comprising a second subpixel controller (in teaching p and n electrodes formed for each emitter (302b/506); see paragraph 87; Figs. 2-3) comprising electrical connections to the controller wires (410) (in teaching wires (410) connect to the p and n electrodes; see 
wherein the first light emitter (302a/506) is adjacent to the second-light-emitter location (302b/506) and the first light emitter and the second-light-emitter location are closer together than are any two pixels in the array of pixels (see Figs. 3, 5).

	With reference to claim 2, Hughes discloses all that is required as explained above with reference to claim 1, and further discloses wherein the second subpixel (302b/506) of at least one pixel (300/504) in the array of pixels (see Fig. 5) comprises a second subpixel controller electrically connected to the controller wires in the second-subpixel-controller location (in teaching p and n electrodes formed for each emitter (302b/506) wherein wires (410) connect to the p and n electrodes; see paragraphs 87, 90; Figs. 3, 5) and a second light emitter (302b) electrically connected to the second-light-emitter wire (410) in the second-light-emitter location, wherein the second light emitter (302b) is controlled by the second subpixel controller at least through the second-light-emitter wire (in teaching p and n electrodes formed for each emitter (302b/506) wherein wires (410) connect to the p and n electrodes; see paragraphs 87, 90; Figs. 3, 5).

claim 14, Hughes discloses all that is required as explained above with reference to claim 2, and further discloses that for the at least one pixel, the first subpixel controller is adjacent to the second subpixel controller (see paragraph 87).

	With reference to claim 18, Hughes discloses all that is required as explained above with reference to claim 2, wherein Hughes further discloses an array of pixel substrates (402) disposed on or over the display substrate (408), and wherein each pixel (402) is disposed on or over a corresponding pixel substrate (408) and any one or all of the pixel substrates, the first subpixel controllers (p-n electrodes) (see Figs 3-5) and the first light emitters each comprise a broken or separated tether, and for the at least one pixel, the second subpixel controller and the second light emitter each comprise a broken or separated tether (in teaching repair strategies to detect defects in the die; see paragraphs 72, 78-79).

With reference to claim 19, Hughes discloses all that is required as explained above with reference to claim 2, wherein Hughes further discloses an array of first subpixel substrates (302a) disposed on or over the display substrate (300) and an array of second subpixel substrates (302b) disposed on or over the display substrate (300, and wherein each first subpixel is disposed on or over a corresponding first subpixel substrate, each second 

With reference to claim 20, Hughes discloses all that is required as explained above with reference to claim 1, and further discloses that wherein no other light emitter or subpixel controller in the first subpixel is closer to the second-light-emitter location than the first light emitter (in teaching multiple light emitters for each diode; see paragraph 90).

	With reference to claim 27, Hughes discloses all that is required as explained above with reference to claim 1, and further discloses that wherein the first subpixel controller and the second subpixel controller are provided with separate substrates, are electronic circuits, are silicon circuits, are integrated circuits, are chiplets, are unpackaged die, or comprise transistors (in teaching the usage of TFT circuitry; see paragraphs 90, 96).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 1 above, and further in view of Sakariya et al. (US Patent No. 9,153,171; hereinafter Sakariya).
With reference to claim 3, Hughes discloses all that is required as explained above with reference to claim 2, however fails to disclose the first and second subpixels comprises two or more light emitters as recited.    
Sakariya discloses a light emitting diode display device comprising a substrate (100) containing an array of pixels (120) having a first subpixel 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement comprising two or more light emitters, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 4, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, while Hughes discloses the usage of first and second emitters (302a, 302b) as explained 
Sakariya further discloses that for the at least one pixel (120), the first light emitters (115R) are adjacent and the second light emitters (115G) are adjacent (in teaching that a single LED device (115) may represent multiple LED devices arranged in series, in parallel, or a combination of the two; see column 6, lines 39-43).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement comprising two or more light emitters, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 5, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, wherein Hughes further discloses that for the at least one pixel, the first light emitters and the second light emitters are disposed in a common line (410) (in teaching p and n electrodes formed for each emitter (302b/506) wherein wires (410) connect to the p and n electrodes; see paragraphs 87, 90; Figs. 3-5).

claim 6, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, wherein Hughes further discloses that for the at least one pixel (300/504), the first light emitters (302a/506) of are disposed in a first line (first row of emitters) and the second light emitters (302b/506) are disposed in a second line different from the first line (second row of emitters) (see Figs. 3, 5).

	With reference to claim 7, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, wherein Hughes further discloses that for the at least one pixel (300/404/504), the first light emitters (302a/506) are adjacent to the second light emitters (302b/506) (see Figs. 3, 5).

With reference to claim 8, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, wherein Hughes further discloses that for the at least one pixel (300/504), the first light emitters (302a) are interdigitated with the second light emitters (302b) in a line (in teaching that the light emitters are bonded to the same substrate parallel to one another; see Figs. 3, 5).

With reference to claim 9, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, while Hughes 
Sakariya further discloses a first subpixel (upper RGB-LED of pixel) comprises a red first light emitter that emits red light (R), a green first light emitter that emits green light (G), and a blue first light emitter that emits blue light (B), and the second subpixel (lower RGB-LEDs) comprises a red second light emitter that emits red light (R), a green second light emitter that emits green light (G), and a blue second light emitter that emits blue light (B) (see column 6, lines 39-60).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement comprising two or more light emitters, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 11, Hughes and Sakariya disclose all that is required as explained above with reference to claim 9, while Hughes discloses a redundant pixel arrangement comprising two of each of red, 
Sakariya further discloses that the red first light emitter is adjacent to the red second light emitter, the green first light emitter is adjacent to the green second light emitter, and the blue first light emitter is adjacent to the blue second light emitter (see column 6, lines 38-56).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 12, Hughes and Sakariya disclose all that is required as explained above with reference to claim 3, while Hughes discloses the pixels as described above, there fails to be disclosure of the area of the emitters and the controllers as recited.
Sakariya further discloses that for the at least one pixel, (i) the first subpixel controller has an area that is greater than the combined areas of the first light emitters, (ii) the second subpixel controller has an area that is greater than the combined areas of the second light emitters, or (iii) both (i) and (ii) (in teaching scale size of the LED device and the micro-controller to be sized to be more efficient; see column 5, lines 12-42).


With reference to claim 15, Hughes discloses all that is required as explained above with reference to claim 2, however fails to disclose the arrangement as recited.
Sakariya further discloses that for the at least one pixel, the second subpixel is disposed in a rotated arrangement with respect to the first subpixel (in disclosing that the light emitters of the smart pixels can be arranged based on the usage of the display device; see column 13, lines 21-29).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable for a variety of display types (see Sakariya; column 4, lines 38-41, 53-56).


claim 16, Hughes discloses all that is required as explained above with reference to claim 15, however fails to disclose the arrangement as recited.
Sakariya further discloses that wherein the rotation is 45 degrees, 90 degrees, 135 degrees, 180 degrees, 225 degrees, 270 degrees, or 315 degrees (in disclosing that the light emitters of the smart pixels can be arranged based on the usage of the display device; see column 13, lines 21-29).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable for a variety of display types (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 17, Hughes disclose all that is required as explained above with reference to claim 2, while Hughes discloses the pixels as described above, there fails to be disclosure of the area of the emitters and the controllers as recited.
Sakariya further discloses that for the at least one pixel, (i) the first subpixel controller has an area that is greater than the combined areas of the first light emitters, (ii) the second subpixel controller has an area that is greater than the combined areas of the second light emitters, or (iii) both (i) 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 9 above, and further in view of Jeong et al. (US Patent No. 2016/0133174; hereinafter Jeong).
With reference to claim 10, Hughes and Sakariya disclose all that is required as explained above with reference to claim 9, while Hughes discloses a redundant pixel arrangement comprising two of each of red, green, and blue light emitters (see paragraph 90), there fails to be disclosure of the light emitters being positioned as recited.
Jeong further discloses that the red first light emitter is adjacent to the blue second light emitter, the green first light emitter is adjacent to the green second light emitter, and the blue first light emitter is adjacent to the red second light emitter (see paragraph 54; Fig. 6).
.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 2 above, and further in view of Cok et al. (US Patent Publication No. 2010/0309100; hereinafter Cok).
With reference to claim 13, Hughes discloses all that is required as explained above with reference to claim 2, however fails to disclose the arrangement of the light emitter and the subpixel controller as recited.
Cok further discloses at least one pixel, the first light emitter (15) is between the first subpixel controller (20) and the second light emitter (15) (in teaching second row of light emitter (first light emitter) is between controller (first row of control devices) and third row of light emitters (second light emitter); see Fig. 1A); and
the second light emitter is between the second subpixel controller (second row of control devices) and the first light emitter (see Fig. 1A).
Therefore, one of ordinary skill in the art would have been motivated to allow a light emitter and controller arrangement similar to that which is taught by Cok to be carried out in a device similar to that which is taught by .


Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.   With reference to claim 1, the applicant argues that Hughes does not teach a redundant controller or a redundant controller location as recited.  The examiner finds that Hughes discloses a first subpixel controller and a second subpixel controller location in teaching the usage of P and N electrodes of each of the first and second light emitters respectively.  While the applicant argues that P and N electrodes are not controllers, the examiner disagrees and finds that one skilled in the art realizes that the P and N electrodes are in fact used to control the light emitters by way of a voltage applied to the electrodes.  The usage of “controller” to define an active integrated circuit comprising transistors may lead to a broader interpretation than intended by the applicant.  However, as recited the examiner finds that the disclosure of the P and N electrodes teaches the first and second subpixel controller.  Additionally it is argued that Hughes also fails to disclose that the first light emitter in the first subpixel is closer to the second light emitter location in the second subpixel than a pixel is to any other pixel as recited in claim 1.  The examiner finds that Hughes discloses claims 5 and 8, the applicant argues that the references fail to disclose that the first and second light emitters are in one common line.  The examiner finds that Hughes illustrates the first and second emitters disposed in a common line (see Figs. 3, 5), further with reference to claim 8, the emitters are illustrated as interdigitated as that are arranged on the same chip on a single side or on opposite sides of the same chip (see paragraphs 88, 101).   Claims 15 and 16 were listed under the incorrect heading, however had proper citation which corresponds to Sakariya (see column 13, lines 21029; Figs. 15-17).   No arguments are presented to the teachings of Sakariya and the citations made pertaining to the teachings.  Further with reference to newly cited claim 27, the applicant .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BIBL et al (US2015/0169011) discloses a display substrate having LED structures and control chips having different layout arrangements (see paragraphs 66-67; Figs. 5, 10-12, 16).
BANNA et al (US2017/0358562) discloses the usage of different configuration of LEDs on the substrate (see paragraphs 37-47).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625